Citation Nr: 0315740	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-18 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection for residuals of head 
injury, to include an acquired psychiatric disorder and brain 
damage.




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from July 1968 until July 
1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1999 
rating decision of the Regional Office (RO) in New York, New 
York that denied service connection for a nervous disorder, 
among other issues.  

The Board notes in this instance that Disabled American 
Veterans has assisted the veteran in initiating his appeal.  
However, the appellant has not officially designated any 
accredited representative, and did not respond to a letter to 
him dated in April 2003 asking him if he wanted to do so.


REMAND

As indicated previously, the RO denied service connection for 
a nervous disorder by rating action dated in May 1999.  
However, the veteran wrote in his substantive appeal received 
in August 1999 that he developed psychiatric disability as 
well as brain damage as the result of injury to head in 
service after a truck fell on him.  The issue of service 
connection for residuals of head injury, including a nervous 
condition and brain damage was subsequently denied by RO 
rating decision dated in February 2003, which does not appear 
to have been appealed to date.

The Board finds in this instance, however, that because 
resolution of the claim of service connection for residuals 
of head trauma may well impact the claim for service 
connection for psychiatric disability, these matters are 
considered inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Therefore, it appears that appellate resolution of 
the claim for service connection for a nervous disorder, 
standing alone, would be premature.  

Additionally, it appears that further development of the 
intertwined claims should be attempted.  In this regard, the 
Board notes that the veteran stated in the substantive appeal 
that he had complained of dizziness and double vision to VA 
doctors since October 1970.  In a statement dated in November 
1998, he said that he had received continuous treatment at 
the New York, New York, and Brooklyn (Fort Hamilton) VA 
Medical Centers (VAMCs).  A review of the record reflects 
that the RO requested VA outpatient clinical records dating 
back to 1996 from the Brooklyn VAMC.  There is documentation 
of record that indicates there are no records at the New York 
(28th Street) VAMC.  However, the Board is of the opinion 
that a request for earlier records should be made to the 
Brooklyn VAMC. 

In December 2002, the Board informed the veteran of his 
rights under the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002).  During the course of this appeal, 
the regulation authorizing the Board to develop evidence or 
to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following actions:

1.  Any and all of the veteran's VA in- 
and outpatient records prior to 1996 
from the Brooklyn VAMC should be 
requested and associated with the 
claims folder.  

2.  The RO should send the veteran a 
VCAA letter.

3.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of entitlement to 
service connection for residuals of 
head injury, to include an acquired 
psychiatric disorder and brain damage.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


